In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1362 
CHRISTOPHER COLBERT and JAI CRUTCHER, 
                                      Plaintiffs‐Appellants, 

                                  v. 

CITY OF CHICAGO, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 13‐cv‐2397 — Robert M. Dow, Jr., Judge. 
                     ____________________ 

  ARGUED NOVEMBER 29, 2016 — DECIDED MARCH 14, 2017 
              ____________________ 

   Before BAUER, FLAUM, and HAMILTON, Circuit Judges. 
   FLAUM,  Circuit  Judge.  Plaintiffs‐appellants  Christopher 
Colbert and Jai Crutcher were arrested after a search of their 
apartment, in which police officers and parole agents found 
an unregistered firearm and ammunition. After Colbert’s and 
Crutcher’s  acquittals  and  dismissal  of  the  gun‐possession 
charges, plaintiffs‐appellants brought malicious‐prosecution, 
2                                                               No. 16‐1362 

Fourth Amendment, and false‐arrest claims against the offic‐
ers and the City of Chicago. The district court granted sum‐
mary judgment in defendants‐appellees’ favor. We affirm.  
                                            I. Background 
    From 2002 to 2010, Jai Crutcher was incarcerated for rob‐
bery,  unlawful  use  of  a  weapon  by  a  felon,  aggravated  dis‐
charge of a firearm at an occupied vehicle, and mob action. In 
December 2010, Crutcher was released; however, he returned 
to prison in January 2011 for domestic battery. In March 2011, 
he  was  discharged  on  mandatory  supervised  release.1  On 
March  17,  2011,  Crutcher  and  his  girlfriend  moved  in  with 
Colbert, Crutcher’s brother by adoption. 
    In  late  March  2011,  Chicago  Police  Department  Officer 
Russell Willingham and his partner received a tip from an in‐
formant  who  reported  that  he  had  been  at  Crutcher’s  resi‐
dence  on  multiple  occasions  and  had  observed  Crutcher  in 
possession  of  a  forty‐caliber  semiautomatic  handgun  and  a 
twelve‐gauge shotgun. Officer Willingham ran a name check 
on Crutcher and saw that he was on mandatory supervised 
release. Officer Willingham then contacted the Illinois Depart‐
ment  of  Corrections  (“IDOC”)  and  spoke  with  parole  agent 

                                                 
1 The terms of Crutcher’s release required him to “refrain from possessing 

a firearm or other dangerous weapon,” “consent to a search of [his] per‐
son,  property,  or  residence  under  [his]  control,”  and  “comply  with  any 
additional conditions the Prisoner Review Board has or may set as a con‐
dition of [his] parole or mandatory supervised release including, but not 
limited to: ELECTRONIC MONITORING FOR DURATION.” Crutcher’s 
electronic‐monitoring  condition  further  mandated  that  he  “not  use  or 
knowingly have under [his] control or in [his] residence any firearms, am‐
munition, or explosive devices” and subjected his “host site” to search for 
“any reason and at any time.” 
No. 16‐1362                                                         3 

Jack  Tweedle.  Willingham  relayed  the  informant’s  report  to 
Tweedle, and both decided to perform a compliance check at 
Crutcher’s residence. 
     At 6:30 AM on March 31, 2011, at least ten law‐enforcement 
officials—including defendants‐appellees Officer Willingham 
and parole agents Tweedle, Darryl Johnson, and Louis Hop‐
kins, as well as several others not named in the lawsuit—re‐
ported to Crutcher’s residence. Crutcher woke up to the offic‐
ers’ knock at the door, noticed the officers out front, and called 
Colbert, who was at work. Crutcher took several minutes to 
let the officers in. Once Crutcher opened the door, the officers 
informed him that they were there to conduct a parole check. 
Crutcher consented to the search as required under the terms 
of his supervised release. 
   Before  beginning  the  search,  the  officers  handcuffed 
Crutcher. Soon afterward, Colbert returned home from work. 
The  officers  informed  Colbert  that  they  were  conducting  a 
compliance  check  and  handcuffed  Colbert,  as  well.  Neither 
Crutcher  nor  Colbert  was  permitted  to  observe  the  search, 
which encompassed the basement, kitchen, and various bed‐
rooms. 
    In his complaint, Colbert alleged that, during their search, 
the officers caused damage throughout his house. Specifically, 
he claimed the officers “pulled out insulation, put holes in the 
walls,  ripped  the  couch  open  to  search  its  contents,  and 
tracked dog feces throughout the house.” He further alleged 
that  the  officers  ruined  part  of  the  kitchen  countertop  and 
broke  hinges  off  of  certain  shelves.  Colbert  did  not  provide 
any evidence of the residence’s pre‐search condition. He was 
also unable to identify any of the officers who allegedly dam‐
aged his property. 
4                                                             No. 16‐1362 

    While searching Colbert’s house, the officers encountered 
a locked bedroom door on the main floor. Colbert informed 
the officers that it was his bedroom. According to Colbert, one 
of the IDOC agents then wrestled him to the ground and took 
the keys to the room. The officers found a twelve‐gauge shot‐
gun and approximately one hundred rounds of ammunition 
in the bedroom closet. The shotgun was not registered with 
the City of Chicago. The officers also discovered a case for a 
forty‐caliber  semiautomatic  handgun,  but  they  did  not  re‐
cover the gun itself. Colbert admitted that he owned both fire‐
arms. The officers arrested both Crutcher2 and Colbert. 
    Later, Officer Willingham submitted a criminal complaint 
against Crutcher, alleging that Crutcher had possessed a fire‐
arm as a felon, in violation of 720 Ill. Comp. Stat. 5/24–1.1(a), 
and had violated his parole, see 730 Ill. Comp. Stat. 5/3–3–9. 
Both charges required Crutcher to have known about the fire‐
arms in the house. Officer Willingham’s arrest report stated, 
in relevant part: 
           After  being  Mirandized  and  waiving  said 
           rights,  [Crutcher]  stated  that  he  had  full 
           knowledge of the firearm being in the residence 
           but  stated  that  it  was  OK  because  it  was  his 
           brother’s, and he’s legit … . [A]s to the fact that 
           a .40 cal semiauto handgun previously had been 
           in the residence … [Colbert] stated [it] was his 
           but [that it was] currently at a friend’s house in 
           Matteson. 


                                                 
2 Crutcher does not challenge the district court’s ruling that he was legally 

arrested. 
No. 16‐1362                                                               5 

According to Crutcher, however, Officer Willingham’s state‐
ment  was  false:  Crutcher  had  informed  Officer  Willingham 
that the shotgun was not his and that he did not know that 
Colbert  had  a  firearm  in  the  house.  On  April  19,  2011,  the 
Cook County trial court dismissed the criminal complaint on 
a finding of no probable cause.3 
    In May 2011, an Illinois grand jury indicted Crutcher on 
one count of being an armed habitual criminal and two counts 
of unlawful possession of a firearm by a felon. On February 
28, 2012, a jury found Crutcher not guilty. 
    As for Colbert, Officer Willingham submitted in an affida‐
vit that the officers arrested him for (1) failing to register his 
firearm pursuant to § 8‐20‐140 of Chicago’s Municipal Code, 
and (2) using a shotgun able to hold over three rounds, in vi‐
olation  of  520  Ill.  Comp.  Stat.  5/2.33(m).4  Colbert’s  official 
charge, however, mistakenly identified § 8‐20‐040 as the ordi‐
nance underlying the charges.5 According to Officer Willing‐
ham, the discrepancy was due to a scrivener’s error. Colbert 
was released from custody on the same day of his arrest, and 
the charges against him were later dismissed. 
      Appellants  subsequently  filed  this  lawsuit.  Crutcher  al‐
leged  that  Officer  Willingham  and  the  City  of  Chicago  had 
both  subjected  him  to  malicious  prosecution  under  Illinois 
law.  Colbert  alleged  that  (1)  the  named  officers  and  agents 
                                                 
3 The court did not provide its reasoning for this finding. 

4 Neither party disputes the notion that Colbert’s possession amounted to 

“use” under the statute. Regardless, it is not relevant for the purposes of 
the issues on appeal. 
5 Section 8‐20‐040 prohibits possessing more than one assembled and op‐

erable firearm per licensed owner in a home. 
6                                                     No. 16‐1362 

had violated his Fourth Amendment rights, and (2) the City 
of Chicago had falsely arrested him. The district court granted 
defendants‐appellees’  motion  for  a  more  definite  statement 
regarding  Colbert’s  and  Crutcher’s  claims  against  the  City. 
Specifically, the district court ordered Colbert and Crutcher to 
identify any allegedly unconstitutional ordinance that formed 
the basis of their claims. Appellants filed an amended com‐
plaint, identifying § 8‐20‐040 (the ordinance mistakenly listed 
in the official charge) as the allegedly unconstitutional ordi‐
nance  at  issue.  The  City  then  moved  to  dismiss  the  claims 
against it, arguing that Officer Willingham had arrested Col‐
bert for violating § 8‐20‐140, not § 8‐20‐040. The district court 
denied  the  City’s  motion.  Appellants  then  filed  a  second 
amended complaint that continued to identify § 8‐20‐040 as 
the only allegedly unconstitutional ordinance at issue. 
    The  City  of  Chicago  and  Officer  Willingham  moved  for 
summary  judgment,  as  did  IDOC  agents  Tweedle,  Johnson, 
and  Hopkins. Colbert and  Crutcher moved for partial sum‐
mary  judgment  on  their  false‐arrest  claim  against  the  City. 
They also, for the first time, asserted that the registration re‐
quirements under § 8‐20‐140—the ordinance actually under‐
lying  Colbert’s  arrest—were  unconstitutional.  In  response, 
Officer Willingham submitted an affidavit stating that Colbert 
had been arrested for violating § 8‐20‐140, but Officer Willing‐
ham had erroneously marked § 8‐20‐040 as the cause for ar‐
rest.  The  district  court  accepted  this  explanation,  granted 
summary  judgment  for  defendants‐appellees  on  all  claims, 
denied Colbert’s and Crutcher’s motion for partial summary 
judgment, and dismissed the case. This appeal followed.  
No. 16‐1362                                                                      7 

                                            II. Discussion 
    We review the district judge’s grant of summary judgment 
de  novo,  viewing  all  facts  in  favor  of  the  nonmoving  party. 
Georgia‐Pac.  Consumer  Prods.  LP  v.  Kimberly‐Clark  Corp., 
647 F.3d 723, 727 (7th Cir. 2011).  
      A. Malicious Prosecution6 
    Crutcher brought state‐law claims for malicious prosecu‐
tion  against the City  and Officer Willingham under supple‐
mental jurisdiction, pursuant to 28 U.S.C. § 1367.7 “To estab‐
lish  a  claim  for  malicious  prosecution  under  Illinois  law, 
                                                 
6 The district court treated Crutcher’s underlying criminal proceedings as 

two separate actions: (1) Officer Willingham’s criminal complaint, which 
the  state  court  dismissed  on  April  19,  2011,  after  finding  no  probable 
cause, and (2) the State’s grand‐jury indictment, which ended with a not‐
guilty  jury  verdict  on  February  28,  2012.  Crutcher  first  raised  his  mali‐
cious‐prosecution claims on November 29, 2012; so the district court con‐
cluded that Crutcher’s claims arising out of the first criminal proceeding 
were untimely. The court subsequently determined that Crutcher’s claims 
regarding the second proceeding lacked evidence of malice. Crutcher ar‐
gues that the district court erroneously split the underlying criminal pro‐
ceedings. He maintains he was subjected to one continuous criminal pro‐
ceeding  that  ended  with  the  February  2012  not‐guilty  verdict.  Thus,  he 
concludes, his claims were all timely and included the necessary allega‐
tions, including malice. 
     Regardless of whether Crutcher’s criminal proceedings are properly 
understood as one or two actions, defendants‐appellees were entitled to 
judgment as a matter of law on Crutcher’s malicious‐prosecution claims. 
Because we conclude that these claims fail even if we treat his underlying 
criminal  proceedings  as  one  continuous  proceeding,  we  do  not  address 
the question of when a proceeding is “terminated” for the purposes of ma‐
licious prosecution in Illinois. 
7 The Supreme Court is currently considering whether to recognize a fed‐

eral  constitutional  claim  for  malicious  prosecution  under  the  Fourth 
8                                                           No. 16‐1362 

plaintiffs must establish five elements: (1) commencement or 
continuation  of  an  original  proceeding  [by  the  defendant]; 
(2) termination  of  the  proceeding  in  favor  of  the  plaintiff; 
(3) the  absence  of  probable  cause;  (4)  malice;  and  (5)  dam‐
ages.” Cairel v. Alderden, 821 F.3d 823, 834 (7th Cir. 2016) (citing 
Sang  Ken  Kim  v.  City  of  Chi.,  858  N.E.2d  569,  574  (Ill.  App. 
2006)). “The absence of any one of these elements bars a plain‐
tiff from pursuing the claim.” Johnson v. Saville, 575 F.3d 656, 
659 (7th Cir. 2009) (quoting Swick v. Liautaud, 662 N.E.2d 1238, 
1242 (Ill. 1996)). 
    The fact that Crutcher was indicted by a grand jury defeats 
his claim. Noting that “a malicious prosecution action against 
police officers” can often be “anomalous,” we have explained, 
           [T]he State’s Attorney, not the police, prosecutes 
           a criminal action. It is conceivable that a wrong‐
           ful arrest could be the first step towards a mali‐
           cious  prosecution.  However,  the  chain  of  causa‐
           tion is broken by an indictment, absent an allega‐
           tion of pressure or influence exerted by the po‐
           lice  officers,  or  knowing  misstatements  by  the 
           officers to the prosecutor. 
Reed v. City of Chi., 77 F.3d 1049, 1053 (7th Cir. 1996) (emphasis 
added). Thus, a plaintiff may not maintain a malicious‐prose‐
cution claim against an arresting officer without first showing 


                                                 
Amendment. See Manuel v. City of Joliet, 590 F. App’x 641 (7th Cir. 2015), 
cert. granted, — U.S. —, 136 S. Ct. 890 (2016). The Court heard oral argu‐
ment in Manuel on October 5, 2016. Crutcher argues that, in the event the 
Supreme Court recognizes such a claim, he should be able to raise it on 
remand. As explained below, however, Crutcher’s claims fail regardless.
No. 16‐1362                                                           9 

“some postarrest action which influenced the prosecutor’s de‐
cision  to  indict.”  Snodderly  v.  R.U.F.F.  Drug  Enforcement  Task 
Force, 239 F.3d 892, 902 (7th Cir. 2001). While Officer Willing‐
ham’s  allegedly  false  statement  constitutes  a  post‐arrest  ac‐
tion,  there  is no evidence that it influenced the prosecutor’s 
decision to indict, or that the prosecutor relied on it to obtain 
the indictment. It is likely the prosecutor knew that a judge 
had already dismissed Officer Willingham’s complaint, which 
was  based  in  part  on  this  arrest  report,  for lack  of  probable 
cause.  In  fact,  Officer  Willingham  did  not  testify  before  the 
grand jury—Officer Berry, one of the other nine searching of‐
ficers,  did.  And  there  is  no  evidence  connecting  Officer 
Willingham’s  allegedly  false  report  to  Officer  Berry’s 
grand‐jury testimony. Without more, there is no basis to infer 
that Officer Willingham’s allegedly false report precluded the 
grand‐jury  indictment  from breaking  the  chain  of  causation 
between  Crutcher’s  arrest  and  prosecution.  Consequently, 
Crutcher’s  malicious‐prosecution  claim  against  Officer 
Willingham fails. 
    Crutcher relies on our decisions in Brooks v. City of Chicago, 
564 F.3d 830, 833 (7th Cir. 2009), and McCann v. Mangialardi, 
337 F.3d 782, 786 (7th Cir. 2003), to argue that an indictment 
does not break the chain of causation when the defendant of‐
ficer includes false statements in his or her report. Neither of 
these cases, however, addressed the effect that an intervening 
indictment can have on a malicious‐prosecution claim against 
a  police  officer.  Rather,  they  concluded  that  the  appellants 
could not succeed on federal due‐process claims based on al‐
legedly  false  police  statements  that  were  better  suited  for 
state‐law malicious prosecution claims.  
10                                                      No. 16‐1362 

    Crutcher’s  malicious‐prosecution  claim  against  the  City 
fails for the same reason and because it does not meet certain 
standards  governing  actions  against  municipalities.  To  suc‐
ceed on a direct claim against a municipality, Crutcher must 
identify “a policy or custom of the municipality that violates 
the  plaintiff’s  constitutional  rights.”  Schor  v.  City  of  Chi., 
576 F.3d 775, 779 (7th Cir. 2009). To do so, he “must begin by 
showing an underlying constitutional violation.” Id. Crutcher 
does not make such a showing. He argues that §§ 8‐20‐040 and 
8‐20‐140  of  Chicago’s  Municipal  Code  are  unconstitutional. 
But § 8‐20‐040 is unrelated to this case: It only appears in the 
criminal complaint as the result of a scrivener’s error and was 
not  the  basis  for  Crutcher’s  arrest  or  prosecution.  Further‐
more, Crutcher improperly introduced his argument regard‐
ing  §  8‐20‐140  in  his  response  to  summary  judgment. 
Abuelyaman v. Ill. State Univ., 667 F.3d 800, 814 (“It is well set‐
tled that a plaintiff may not advance a new argument in re‐
sponse to a summary judgment motion.”) 
      B.  Fourth Amendment 
    Colbert brought § 1983 claims against the named officers 
and agents for violating his Fourth Amendment rights during 
the search. “To survive summary judgment of a claim brought 
under § 1983, this court focuses on ‘(1) whether the conduct 
complained of was committed by a person acting under color 
of state law; and (2) whether this conduct deprived a person 
of rights, privileges, or immunities secured by the Constitu‐
tion or laws of the United States.’” Armato v. Grounds, 766 F.3d 
713, 719–20 (7th Cir. 2014) (quoting Parratt v. Taylor, 451 U.S. 
527,  535  (1981)).  Defendants‐appellants  clearly  acted  under 
state law, as they are employed by the Chicago Police Depart‐
No. 16‐1362                                                      11 

ment and Illinois Department of Corrections and were enforc‐
ing state‐law conditions of supervised release. See id. at 720. 
Colbert  must  also  show,  however,  that  a  reasonable  trier  of 
fact could find that the officers’ and agents’ conduct deprived 
him of his Fourth Amendment rights. See id. 
       1. Searches of Colbert’s Person and Bedroom 
     In  the  second  amended  complaint,  Colbert  brought  a 
Fourth Amendment property‐damage claim, alleging in rele‐
vant part, “On March 31, 2011, defendants Willingham, Twee‐
dle, Johnson, and Hopkins … searched the residence of plain‐
tiff  Colbert  in  an  unreasonable  manner,  causing  damage  to 
Colbert’s property.” 
   In his response at summary judgment, and now on appeal, 
Colbert  argues  that  this  language  supports  allegations  that 
the officers searched his person with unreasonable force (and 
thus, after taking his keys, entered his bedroom unlawfully). 
Such a reading stretches the complaint’s language too far. In 
Whitaker, we recognized the principle that “a party may nei‐
ther amend its pleadings by argument in opposition to sum‐
mary judgment nor introduce new theories of liability in op‐
position to summary judgment.” Whitaker v. Milwaukee Cty., 
Wis., 772 F.3d 802, 808 (7th Cir. 2014). Specifically, we held that 
parties cannot “add entirely new factual bas[e]s … not previ‐
ously presented.” Id. We stressed, “It is factual allegations, not 
legal theories, that must be pleaded in a complaint.” Id. Here, 
Colbert does not allege sufficient facts to support his alternate 
Fourth  Amendment  claims  regarding  his  person  and  bed‐
room. Rather, these allegations require factual bases not ade‐
quately pled in the complaint.  
12                                                   No. 16‐1362 

    Colbert counters that various facts presented throughout 
the depositions touch on these two new issues. Therefore, he 
concludes, no new factual bases were required to put the par‐
ties on notice. “[A] court will not imply a party’s consent to 
try an unpleaded claim,” however, “merely because evidence 
relevant to a properly pleaded issue incidentally tends to es‐
tablish  [that]  unpleaded  claim.”  Reynolds  v.  Tangherlini, 
737 F.3d 1093, 1106 (7th Cir. 2013) (citation and internal quo‐
tation marks omitted). Colbert did not adequately plead his 
claims regarding the search of his person and bedroom, and 
introducing  them  in  his  response  to  defendants‐appellants’ 
motion for summary judgment was not sufficient to survive 
that motion.  
       2. Property Damage 
    Colbert  also  claims  that  the  named  officers  and  agents 
damaged his property while conducting the search. As noted 
above, Colbert alleged the following: “On March 31, 2011, de‐
fendants  Willingham,  Tweedle,  Johnson,  and  Hopkins  … 
searched the residence of plaintiff Colbert in an unreasonable 
manner,  causing  damage  to  Colbert’s  property.”  “[T]he 
Fourth and Fourteenth Amendments provide a remedy when 
a  citizen’s  property  is  unreasonably  damaged  during  a 
search.” Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003) (citing 
United States v. Ramirez, 523 U.S. 65, 71 (1998) (“Excessive or 
unnecessary destruction of property in the course of a search 
may violate  the Fourth Amendment, even though  the  entry 
itself is lawful and the fruits of the search are not subject to 
suppression.”)).  “[I]ndividual  liability  under  §  1983,”  how‐
ever, “requires personal involvement in the alleged constitu‐
tional deprivation.” Minix v. Canarecci, 597 F.3d 824, 833 (7th 
Cir. 2010) (citation and internal quotation marks omitted). The 
No. 16‐1362                                                       13 

plaintiff  must  demonstrate  a  causal  connection  between 
(1) the sued officials and (2) the alleged misconduct. Wolf‐Lil‐
lie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (“Section 1983 
creates a cause of action based on personal liability and pred‐
icated  upon  fault.  An  individual  cannot  be  held  liable  in  a 
§ 1983  action unless  he caused or participated in an  alleged 
constitutional deprivation … . A causal connection, or an af‐
firmative link, between the misconduct complained of and the 
official sued is necessary.”). 
    Colbert is unable to satisfy § 1983’s personal‐responsibility 
requirement  at  summary  judgment.  He  sued  four  of  ten 
searching  officers,  alleging  that  they  had  caused  property 
damage.  However,  he  later  admitted  that  he  was  unable  to 
identify which of the ten searching officers had caused the al‐
leged  property  damage  because  he  was  not  allowed  in  the 
rooms while the officers conducted their search. Further, the 
four sued officers denied causing any property damage. Had 
Colbert faced a motion to dismiss, where district courts take 
all well‐pleaded allegations as true, his theory of the case that 
the four named officers were responsible for the alleged dam‐
age may  have been  sufficient. At summary judgment, how‐
ever, Colbert must put forth evidence to support that claim. 
He  did  not.  Finding  no  genuine  dispute  of  material  fact  re‐
garding the named officers’ personal responsibility for the al‐
leged  misconduct,  summary  judgment  on  this  claim  was 
proper.  
     We recognize the potential tension between § 1983’s indi‐
vidual‐responsibility requirement and factual scenarios of the 
kind present here: It may be problematic to require plaintiffs 
to  specifically  identify which officers caused property dam‐
age when officers commonly remove these individuals from 
14                                                        No. 16‐1362 

the search area. There can be acceptable reasons for officers to 
clear  a  search  area  (e.g.,  officer  and  citizen  safety,  evidence 
preservation),  but  doing  so  can  risk  effectively  immunizing 
officers from property‐damage claims by preventing a plain‐
tiff from observing the person responsible for the damage. We 
have indicated, however, that plaintiffs in this context can still 
satisfy  §  1983’s  personal‐responsibility  requirement  by  in‐
cluding in their complaint allegations of misconduct that are 
unaffected at summary judgment by the inability to observe 
the search. For example, plaintiffs may allege that the named 
officers participated in something akin to a “conspiracy of si‐
lence among the officers” in which defendants refuse to dis‐
close which of their number has injured the plaintiff. Molina 
ex rel. Molina v. Cooper, 325 F.3d 963, 974 (7th Cir. 2003); see also 
Hessel v. O’Hearn, 977 F.2d 299, 305 (7th Cir. 1992) (affirming 
summary judgment for defendant officers, despite recogniz‐
ing  the  plaintiffs’  “bind,”  in  part  because  the  plaintiffs  had 
“allege[d]  no  conspiracy”).  In  Molina,  the  plaintiffs  alleged 
that  at  least  one  of  seventeen  officers  had  damaged  their 
truck. The plaintiffs did not, however, “claim to have actually 
seen any of the seventeen officers involved in the search dam‐
age the truck,” as the officers had handcuffed and removed 
them from the search. Id. at 973. In affirming summary judg‐
ment for the officers, we noted that “the Molinas ha[d] not al‐
leged a conspiracy of silence among the officers (a move that 
might have strengthened their argument that Hessel is inap‐
plicable), and the evidence linking Officer Cooper, one of sev‐
enteen  officers  who  could  conceivably  have  damaged  the 
truck, [was] simply too thin to survive summary judgment.” 
Id. at 974. As a result, we concluded that “[n]o jury could rea‐
sonably infer … that Officer Cooper caused the damage to the 
truck.” Id. (emphasis added). 
No. 16‐1362                                                       15 

     Colbert’s claim meets the same fate. Colbert, like the plain‐
tiffs in Molina and Hessel, did not allege anything like a “con‐
spiracy of silence.” Nor did he do so in his Second Amended 
Complaint,  which  he  filed  after  learning  that  appellees  had 
denied responsibility. And even if Colbert had alleged some‐
thing like an illegal agreement among the named officers, he 
pointed to no evidence to support such misconduct. Without 
more, no jury could reasonably conclude that these particular 
defendants  had  any  individual  involvement  in  Colbert’s  al‐
leged  property  damage.  Thus,  this  claim  does  not  survive 
summary judgment. 
    This is not  to  suggest that plaintiffs in this  context must 
plead a particular legal theory. See King v. Kramer, 763 F.3d 635, 
642 (7th Cir. 2014) (“A complaint need not identify legal theo‐
ries … .”) (citation omitted). Rather, in light of § 1983’s indi‐
vidual‐responsibility  requirement,  the  plaintiff  opposing 
summary judgment in this context must at a minimum have 
(1) pled a claim that plausibly forms a causal connection be‐
tween  the  official  sued  and  some  alleged  misconduct,  and 
(2) introduced facts that give rise to a genuine dispute regard‐
ing  that  connection.  Suing  four  of  ten  officers  for  alleged 
property  damage  and  then  acknowledging  the  inability  to 
identify those actually responsible for the damage, as Colbert 
did, does  not satisfy that  requirement—especially when the 
sued officials deny having caused that damage. Instead, in the 
setting of this case, alleging that those four officers colluded, 
or conspired, to conceal the identities of those responsible for 
the damage, for example, might well provide an avenue for 
relief that sufficiently constructs the necessary causal connec‐
tion between the official and some wrongdoing, regardless of 
whether the plaintiff was able to observe the search. As noted 
earlier,  Colbert  did  not  make  this  allegation  or  present  any 
16                                                                  No. 16‐1362 

supporting evidence, and he cannot, in his opposition to de‐
fendants’ motion for summary judgment, “amend [his] plead‐
ings[,] … introduce new theories of liability[,] … [or] add en‐
tirely new factual bas[e]s … not previously presented.” Whit‐
aker, 772 F.3d at 807–08. 
    Colbert does not address Molina or Hessel. Rather, he sug‐
gests we shift the burden of production and require the offic‐
ers to show that they did not cause any property damage. This 
argument fails for two reasons. First, we have never adopted 
such an approach. In fact, we have concluded that assuming 
one of the searching officers must have been responsible for 
the alleged misconduct “is not good enough to fend off sum‐
mary  judgment.”  Hessel,  977  F.2d  at  305.  This  is  because 
“[p]roximity  to  a  wrongdoer  does  not  authorize  punish‐
ment.” Id. “That leaves the pure principle of collective pun‐
ishment as the sole basis of liability … . Happily that principle 
is not … a part of our law.” Id. 
     Second,  even  if  we  adopted  Colbert’s  burden‐shift  ap‐
proach, he at least would have needed to have sued all of the 
officers he had reason to believe were responsible for the al‐
leged property damage.8 Not requiring this condition, but al‐
lowing a burden‐shift, would promote random and frivolous 
litigation  against  law‐enforcement  officials.  We  have  previ‐


                                                 
8 The plaintiffs in Molina and Hessel may have sued all of the officers ar‐

guably responsible for the misconduct alleged in those cases; however, the 
plaintiffs did not argue that the burden of production should shift to the 
officers,  so  we  did  not  resolve  that  issue.  See  Hessel,  977  F.2d  at  305 
(“Whether  any  such  approach  (so  redolent  of  collective  punishment) 
might have been used by the plaintiffs in this case we need not decide: 
they have not urged it.”). 
No. 16‐1362                                                             17 

ously  observed  that  §  1983  claims  and  accompanying  “bur‐
den‐shift” arguments like those we now confront all sound in 
res ipsa loquitur tort liability. See Hessel, 977 F.2d at 305 (citing 
Ybarra v. Spangard, 25 Cal.2d 486 (1944)). To succeed on this 
theory  of  liability  in  Illinois,  plaintiffs  must  join  “all  parties 
who could have been the cause of the plaintiff’s injuries … as 
defendants.” Smith v. Eli Lilly & Co., 560 N.E.2d 324, 339–40 
(Ill. 1990). Doing so ensures that “liability will surely fall on 
the actual wrongdoer.” Id. at 340. Otherwise, “there is a real 
possibility that the defendant actually responsible for the in‐
juries is not before the court.” Id. at 340. While it is possible 
that “one or more defendants will be found liable and others 
absolved, …  this should not preclude the application  of the 
rule of res ipsa loquitur.” Ybarra, 25 Cal.2d at 492. 
    Colbert did not pursue either of the above alternative ave‐
nues. He  sued four officials,  but he  did  not allege that  they 
unlawfully  agreed  to  conceal  the  identities  of  those  who 
caused the supposed property damage. And he alleged prop‐
erty damage, but he did not sue all of the officers who might 
have been responsible for that damage. Instead, he inexplica‐
bly  sued  four  of  the  ten  searching  officers  and  argued  that 
they  caused  the  property  damage  while  conceding  that  he 
could  not  know  which  of  the  ten  officers  had  caused  said 
damage. By proceeding in this way, Colbert created a risk that 
the  officer  actually  responsible  for  the  alleged  damage  was 
not before the court. Accordingly, in the present context, Col‐
bert  does  not  satisfy  § 1983’s  individual‐responsibility  re‐
quirement  and  his  Fourth  Amendment  property‐damage 
claim cannot survive summary judgment.  
   Colbert next relies on Miller v. Smith, 220 F.3d 491 (7th Cir. 
2000), for the proposition that a § 1983 plaintiff can recover if 
18                                                       No. 16‐1362 

he can show that an officer ignored a realistic opportunity to 
intervene while other officers acted illegally. Though this gen‐
eral principle is true, a plaintiff still must make an individual 
identification  of  the  officers  who  failed  to  act,  as  explained 
above. In Miller, the plaintiff narrowed his excessive‐force al‐
legation to two of six arresting officers. See id. at 495. Although 
the plaintiff could not identify which of the two officers had 
used excessive force, he did identify the remaining four offic‐
ers who stood by and, as a result, ignored a realistic oppor‐
tunity to intervene. See id. This satisfied § 1983’s individual‐
responsibility  requirement.  Here,  Colbert  does  not  specifi‐
cally identify any officer who was responsible for the alleged 
damage, or any who turned a blind eye to other officers’ al‐
legedly illegal actions.  
      C.  False Arrest 
     Finally, Colbert brought a § 1983 claim against the City of 
Chicago  for  falsely  arresting  him  by  enforcing  an  allegedly 
unconstitutional ordinance. “In order to state a § 1983 claim 
against a municipality, the complaint must allege that an offi‐
cial policy or custom not only caused the constitutional viola‐
tion, but was ‘the moving force’ behind it.” Estate of Sims ex 
rel. Sims v. Cty. of Bureau, 506 F.3d 509, 514 (7th Cir. 2007) (quot‐
ing City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989)). Un‐
less an unconstitutional policy caused the alleged injury, there 
cannot be municipality liability. See id. at 514–15. 
    Officer  Willingham’s  arrest  report  initially  listed 
§ 8‐20‐040, which outlawed the possession of more than one 
operable firearm per household, as the ordinance underlying 
Colbert’s arrest. Colbert originally argued that this ordinance 
was  unconstitutional  under  McDonald  v.  City  of  Chicago, 
561 U.S. 742 (2010). In response, Officer Willingham filed an 
No. 16‐1362                                                             19 

affidavit  clarifying  that  his  reference  to  §  80‐20‐040  was  a 
scrivener’s  error:  He  had  intended  to  list  the  now‐repealed 
§ 8‐20‐140  as  the  relevant  provision,  which,  as  of  March  31, 
2011, made it “unlawful for any person to carry or possess a 
firearm without a firearm registration certificate.” Chi. Mun. 
Code  §  8‐20‐140(a).  Despite  this  explanation,  Colbert  and 
Crutcher  continued  in  their  second  amended  complaint  to 
challenge the constitutionality of § 8‐20‐040, without mention‐
ing § 8‐20‐140. As Colbert first challenged § 8‐20‐140 in his re‐
sponse  opposing  summary  judgment,  his  argument  is 
waived. See Abuelyaman, 667 F.3d at 814. 
     Colbert, relying on cases involving substantive changes in 
deposition testimony, see, e.g., Thorn v. Sundstrand Aero. Corp., 
207 F.3d 383, 389 (7th Cir. 2000), argues that the district court 
should have allowed the jury to decide which ordinance was 
actually underlying the charge (i.e., whether listing § 8‐20‐040 
in  the  criminal  charge  was  an  honest  mistake  or  something 
more serious). Though Thorn dealt with substantive changes 
to sworn deposition testimony, not police documents, we rec‐
ognized  that  “the  correction  of  an  error  in  transcription”  is 
permissible. Id. Here, Colbert does not point to anything that 
conflicts  with  Officer  Willingham’s  affidavit  explaining  his 
transcription error. Id. 
    Further,  Colbert  argues  that  it  was  the  City’s  burden  to 
show that § 8‐20‐140 was constitutional, relying on Ezell v. City 
of Chicago, 651 F.3d 684 (7th Cir. 2011). In Ezell, however, we 
explained  that the  City  has  the burden to  justify “challenged 
firearms  law[s].”  Id.  at  702–03;  see  also  Ezell  v.  City  of  Chi., 
846 F.3d 888, 892 (7th Cir. 2017) (reiterating the government’s 
burden  to  justify  a  “challenged  law”).  Colbert  did  not 
20                                              No. 16‐1362 

properly challenge § 8‐20‐140; so the government had no bur‐
den to establish its constitutionality. 
                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 
No. 16‐1362                                                                  21 

    HAMILTON, Circuit Judge, concurring in part and dissent‐
ing in part. I agree with my colleagues that we should affirm 
summary judgment for defendants on the search of Colbert’s 
person  and  bedroom  (Part  II‐B‐1)  and  the  false  arrest  claim 
(Part II‐C). I respectfully dissent, however, from the decision 
to affirm summary judgment on Crutcher’s malicious prose‐
cution claim (Part II‐A) and Colbert’s property damage claim 
(Part II‐B‐2). Plaintiffs have raised genuine issues of material 
fact regarding these two claims. 
    The  factual  account  provided  by  Crutcher  and  Colbert 
may or may not be true, but that question is not before us. On 
appeal from summary judgment, we must treat their evidence 
as  true  and  give  them  the  benefit  of  reasonable  inferences 
from the evidence. Georgia‐Pacific Consumer Prods. LP v. Kim‐
berly‐Clark Corp., 647 F.3d 723, 727 (7th Cir. 2011). 
    Plaintiffs’ evidence tells a disturbing story. Crutcher and 
Colbert describe a scene where, in the early morning hours of 
March 31, 2011, officers taunted and terrorized them and their 
families  while  destroying  their  home.  Their  testimony  de‐
scribes in detail how officers threatened them, cursed them, 
and struck them. They recount the fright of their children as 
officers broke holes in the walls, cut open a couch, tore doors 
off of cabinets, and more. They even describe an officer who 
unholstered  his  firearm  and  threatened  to  shoot  Crutcher’s 
six‐week‐old puppy before leaving the dog outside, where it 
was lost.1  



                                                 
1 
 In addition to the property damage discussed by the majority, ante at 3, 
plaintiffs  describe  the  officers  damaging  clothing,  a  weight  bench,  the 
basement  door,  the  steps,  bedroom  dressers,  and  an  electronic  tablet. 
22                                                          No. 16‐1362 

     This case raises larger questions about how courts should 
address claims of law enforcement misconduct. These ques‐
tions  are  particularly  pressing  for  members  of  our  commu‐
nity,  like  plaintiffs,  who  are  more  likely  to  experience  such 
misconduct. Crutcher and Colbert are black men. It’s no secret 
that  people  of  color  are  disproportionately  subject  to  police 
misconduct. See Utah v. Strieff, 579 U.S. —,—, 136 S. Ct. 2056, 
2070  (Sotomayor,  J.,  dissenting);  U.S.  Dep’t  of  Justice  Civil 
Rights Division & U.S. Attorney’s Office Northern District of 
Ill., Investigation of the Chicago Police Department 145 (Jan. 13, 
2017) (finding that Chicago Police Department “has tolerated 
racially discriminatory conduct that not only undermines po‐
lice legitimacy, but also contributes to [a] pattern or practice 
of unreasonable force”). Part I addresses Colbert’s claim for 
property  damage  based  on  unreasonable  execution  of  the 
search. Part II addresses Crutcher’s claim for malicious pros‐
ecution. 
I. Colbert’s Property Damage Claim  
      A. Unreasonable Execution of the Search 
    This first issue stems from the combination of the regime 
of individual liability under 42 U.S.C. § 1983 and a reasonable 
but intrusive police practice to ensure safety during searches 
of  homes:  securing  residents  where  they  cannot  interfere 
with,  but  also  cannot  see,  the  execution  of  the  search.  See 
Michigan v. Summers, 452 U.S. 692 (1981). “Excessive or unnec‐
essary destruction of property in the course of a search may 
violate the Fourth Amendment, even though the entry itself 

                                                 
Crutcher testified that officers dismantled his stereo and television, dam‐
aging them in the process, and that officers destroyed photographs of his 
grandmother, leaving them “balled up” and covered in dog feces. 
No. 16‐1362                                                           23

is lawful and the fruits of the search are not subject to sup‐
pression.” United States v. Ramirez, 523 U.S. 65, 71 (1998); see 
also Johnson v. Manitowoc County, 635 F.3d 331, 335 (7th Cir. 
2011); Green v. Butler, 420 F.3d 689, 694–95 (7th Cir. 2005); Law‐
master v. Ward, 125 F.3d 1341, 1349–50 & n.3 (10th Cir. 1997) 
(reversing summary judgment in part; searching officers left 
plaintiff’s gun in dog’s water bowl and left cigar and cigarette 
ashes in his bedding). 
     The problem is, if officers carry out a search in an unrea‐
sonable  way,  causing  unnecessary  or  excessive  destruction, 
how can the residents and ultimately courts hold accountable 
the  individual  officers  responsible  for  the  misconduct?  The 
majority concludes that Colbert cannot reach a jury with his 
property damage allegations because he cannot identify who 
broke what. Colbert is unable to do this because the officers 
handcuffed  him  and  prevented  him  from  observing  the 
search. Ante at 13. The majority emphasizes that Colbert did 
not  sue  every  officer  at  the  scene,  noting  that  it  is  possible 
none of  the  named defendants  are responsible for the dam‐
age. Ante at 15. Things might have been different, the major‐
ity says, if Colbert had alleged a “conspiracy of silence” in his 
complaint. While I am pleased that the majority offers a solu‐
tion for the problem, its solution sets too high a bar for plain‐
tiffs in Colbert’s situation.  
    First, this is not a pleading deficiency. A plaintiff is not re‐
quired to plead legal theories in his complaint. King v. Kramer, 
763 F.3d 635, 642 (7th Cir. 2014) (“A complaint need not iden‐
tify legal theories, and specifying an incorrect theory is not a 
fatal  error.”),  quoting  Rabé  v.  United  Air  Lines,  Inc., 636  F.3d 
866, 872 (7th Cir. 2011). This rule makes sense, particularly in 
a case like this. When Colbert filed his original complaint, he 
24                                                                  No. 16‐1362 

did  not  know  the  officers  would  deny  any  recollection  of 
breaking his property. At that time there was no “conspiracy 
of silence” to allege. The majority notes that Colbert did not 
allege  a  conspiracy  of  silence  in  his  second  amended  com‐
plaint,  which  he  filed  after  learning  that  the  officers  denied 
responsibility. Ante at 15. That’s true but it shouldn’t matter. 
A plaintiff is not required to plead legal theories in his second 
amended complaint either. (In any event, if we are going to 
insist  that  these  matters  be  in  the  pleadings,  then  district 
courts will need to be liberal in allowing amendments along 
these lines. See Fed. R. Civ. P. 1 & 15(a)(2).) 
     During their depositions, the officers claimed they did not 
remember  many  of  the  events  from  March  31,  2011.  Since 
those depositions, Colbert has argued quite clearly in the dis‐
trict court, Dkt. No. 75 at 14–15, and in this court that the of‐
ficers are conspiring to deny their wrongdoing. Colbert’s brief 
here argues: “For example, defendants Tweedle and Johnson 
will, if they testify in accordance with their deposition testi‐
mony, admit to having been present but will deny any recol‐
lection of the search of Colbert’s residence. … At trial, plain‐
tiffs  expect  each  defendant  to  deny  wrongdoing;  the  jury 
should be permitted to assess the credibility of these claims.” 
It  is  unclear  what  else  Colbert  should  have  said  to  assert  a 
“conspiracy of silence.”2 
                                                 
2  In  Molina  v.  Cooper,  325  F.3d  963,  974  (7th  Cir.  2003),  and  Hessel  v. 

O’Hearn,  977  F.2d  299,  305  (7th  Cir.  1992),  we  used  the  verb  “allege”  in 
discussing the possibility that a conspiracy of silence could shift the bur‐
den of production. Appellate opinions would be clearer if courts always 
took care to distinguish between what parties “allege” (in pleading), “tes‐
tify”  (in  evidence),  and  “argue”  or  “contend”  (in  briefs  and  oral  argu‐
ment).  Unfortunately,  courts  do  not  always  keep  those  verbs  separate. 
Nothing in Molina  or  Hessel  indicates that  the  panels  were  suggesting a 
No. 16‐1362                                                            25

     Second, by dismissing Colbert’s claim because he did not 
sue enough officers, see ante at 16–17, the majority invites fu‐
ture plaintiffs to sue every officer on the scene and to sort out 
later  the  issues  of  individual  liability.  This  will  needlessly 
drag law enforcement officers into litigation where they had 
little or no involvement in the underlying conduct. Suppose 
Colbert had sued all ten officers and all ten denied participat‐
ing in the specific acts of property destruction. Those denials, 
combined with evidence that the damage occurred and was 
inflicted in the course of the search, would be circumstantial 
evidence permitting a reasonable inference that there  was a 
conspiracy of silence among the officers. In light of this deci‐
sion, plaintiffs in similar cases will be well‐advised to pursue 
that approach. 
      There  is  at  least  one  better  approach  in  cases  like  this—
cases where a plaintiff offers evidence that officers acted un‐
reasonably in the search and took steps to prevent the plaintiff 
from identifying who caused the damage. It would be to shift 
the burden of production to the defendants on the issue of in‐
dividual responsibility. The majority refers to this approach, 
ante at 16, and other circuits have used this method to varying 
degrees.  When faced with a similar  situation where  officers 
masked their identities, the Sixth Circuit permitted the district 
court to shift the burden of production on remand: “Although 
an officer’s mere presence at the scene of a search is insuffi‐
cient  to  establish  individual  liability  under  § 1983, here  the 
agents’  intent  to  conceal  contributed  to  plaintiffs’  impaired 
ability to identify them.” Burley v. Gagacki, 729 F.3d 610, 622 
(6th Cir. 2013) (citations omitted); see also Burley v. Gagacki, 
                                                 
new pleading requirement, which in any event would be difficult to justify 
in light of more general pleading standards.
26                                                        No. 16‐1362 

834 F.3d 606, 615 (6th Cir. 2016) (later appeal clarifying that 
even if burden of production is shifted to defendant, plaintiff 
still has burden of persuasion).  
    The  Ninth  Circuit  likewise  has  used  burden‐shifting  in 
certain instances where plaintiffs cannot learn the identity of 
the officers involved. See, e.g., Dubner v. City and County of San 
Francisco,  266  F.3d  959,  965  (9th  Cir.  2001)  (“Although  the 
plaintiff  bears  the  burden  of  proof  on  the  issue  of  unlawful 
arrest,  she  can  make  a  prima  facie  case  simply  by  showing 
that the arrest was conducted without a valid warrant. At that 
point, the burden shifts to the defendant to provide some ev‐
idence that the arresting officers had probable cause for a war‐
rantless  arrest.  The  plaintiff  still  has  the  ultimate  burden  of 
proof, but the burden of production falls on the defendant.”); 
Johnson v. BART, 724 F.3d 1159, 1173 (9th Cir. 2013) (holding 
that burden‐shifting approach applies only where officers are 
required to show probable cause).  
    Here, Colbert offers evidence that the officers carried out 
their search in an unreasonable way, causing a great deal of 
unnecessary damage. He cannot identify which officers broke 
which  items  because  he  was  restrained.  I  am  not  criticizing 
the  police  practice  of  preventing  residents  from  interfering 
with an otherwise lawful search. That will often make sense 
for everyone’s safety. But where the police, for these presum‐
ably legitimate reasons, made it impossible for the residents 
to know which individual officers carried out which actions, 
the burden of production should shift to these four defend‐
ants. If a defendant seeks summary judgment, he must pre‐
sent evidence that he is not personally liable for the unreason‐
able search, either by identifying who caused the damage or 
No. 16‐1362                                                        27

through some other means. Otherwise, the matter should pro‐
ceed to trial so a jury can evaluate credibility. At trial, Colbert 
would still have the ultimate burden of persuasion. 
     This burden‐shifting approach would retain the regime of 
individual  responsibility  under  § 1983  without  resorting  to 
what the majority calls “collective punishment.” See ante at 
16.  This  approach  is  only  a  procedural  adjustment,  shifting 
the burden of production based on the defendants’ own ac‐
tions when they act together. The burden of persuasion would 
still remain with the plaintiff.  
    I  would  welcome  better  solutions  to  this  problem,  but  a 
solution is needed. This burden‐shifting approach would fit 
with the requirement of personal responsibility without inter‐
fering with officers’ ability to restrain occupants so they can 
conduct safe and effective searches. It would also prevent the 
unjust  effect  of  allowing  officers  to  sequester  residents  and 
then destroy a home with impunity.  
   B. Failure to Intervene 
    Colbert also provided sufficient evidence to support liabil‐
ity for each of the four defendants for an unreasonable search 
on a theory of failure to intervene. It is well established that 
an officer may be liable if she witnesses another officer violat‐
ing a civilian’s constitutional rights, has a reasonable oppor‐
tunity to intervene, and fails to do so. See, e.g., Miller v. Smith, 
220 F.3d 491 (7th Cir. 2000) (“An official satisfies the personal 
responsibility  requirement  of § 1983 if  she  acts or  fails  to 
act with  a  deliberate  or  reckless  disregard  of  the  plaintiff’s 
constitutional  rights.”),  citing Crowder  v.  Lash,  687  F.2d  996, 
1005 (7th Cir. 1982) (emphasis in original).  
28                                                       No. 16‐1362 

    Miller is instructive. A motorist sued under § 1983 for ex‐
cessive use of force, among other claims. He alleged that state 
police officers beat him while he was handcuffed, face down 
on  the  ground.  As  we  explained,  the  district  court  granted 
summary judgment for the defendants “because Miller could 
neither identify the officer who allegedly attacked him, or oth‐
erwise support his claim with sufficient facts.” Id. at 493. We 
reversed. We noted that if one of the officers was beating Mil‐
ler,  “whichever  officer  was  not  directly  responsible  for  the 
beating was idly standing by.” Id. at 495. We concluded: “If 
Miller can show at trial that an officer attacked him while an‐
other officer ignored a realistic opportunity to intervene, he 
can recover.” Id. We should take the same approach to Col‐
bert’s claim for an unreasonable search.  
    Colbert claims that, at minimum, the four officers failed to 
intervene when their fellow officers searched his home in an 
unreasonable manner. The majority notes that Colbert did not 
observe the officers failing to intervene. Ante at 18. But we did 
not require such evidence in Miller. Even though Miller did 
not observe the officers failing to intervene during his beating 
(he  was  face  down),  it  was  sufficient  that  the  other  officers 
were “nearby.” Miller, 220 F.3d at 495. The same is true here.  
    The majority claims that Colbert has failed to “identify any 
officer … who turned a blind eye to other officers’ allegedly 
illegal actions.” Ante at 18. But Colbert has identified four in‐
dividual officers and provided evidence of their failure to act. 
As  the  officers  themselves  testified,  Colbert’s  home  was  “a 
very  small  residence”  with  only  a  few  rooms.  According  to 
testimony,  the  officers’  search  was  incredibly  loud  and  dis‐
ruptive, as one might expect when doors are torn from their 
hinges.  The  four  defendants  were  necessarily  close  to  any 
No. 16‐1362                                                        29

other officers  in the  home,  and they  failed  to intervene. We 
required no more in Miller. We should require no more here. 
Defendants  may  argue,  of  course,  that  they  did  not  notice 
their colleagues in the next room putting holes in the walls. 
The plausibility of that argument should be a jury issue. 
II. Crutcher’s Malicious Prosecution Claim 
    Plaintiff Crutcher sued under state law for malicious pros‐
ecution. Crutcher testified that Officer Willingham falsely re‐
ported that he had confessed to knowing there was a shotgun 
in  the  closet  of  Colbert’s  locked  bedroom.  According  to 
Crutcher, Officer Willingham lied in the arrest report because 
Crutcher  was  unable  to  provide  inside  information  about  a 
gang.  Crutcher  described  a  series  of  exchanges  where 
Willingham  asked  for  gang  intelligence,  grew  angry  when 
Crutcher was unable to give any tips, and then threatened “if 
you  don’t  give  me  the  information  I  want,  [you’re]  going 
down for the rest of your life.” This evidence supports an in‐
ference of malice, in my view, and the majority does not dis‐
agree. The majority rejects Crutcher’s claim, however, on the 
theory that even if Officer Willingham did lie, the grand jury 
indictment broke the chain of causation between his lie and 
Crutcher’s prosecution. Ante at 9. I disagree, at least for pur‐
poses of summary judgment. 
   A. Grand Jury Indictment and Chain of Causation 
    First, the “broken chain of causation” cases show that an 
officer  who  wrongly  arrests  is  not  necessarily  liable  for  the 
later decision to maliciously prosecute. I agree. The bad actor 
in a false arrest is not necessarily the same as in a malicious 
prosecution. See Reed v. City of Chicago, 77 F.3d 1049, 1053 (7th 
30                                                     No. 16‐1362 

Cir. 1996) (“[T]he State’s Attorney, not the police, prosecutes 
a criminal action.”).  
     In this case, however, the claim is based not on a wrongful 
arrest but on Willingham’s alleged lie after the arrest in the 
arrest report. Crutcher’s claim is that after the officers arrested 
him, Willingham took malicious steps to ensure his prosecu‐
tion. This claim fits squarely within the rule the majority cites 
from Reed: “the chain of causation is broken by an indictment, 
absent an  allegation of pressure or influence exerted by the  police 
officers, or knowing misstatements by the officers to the pros‐
ecutor.” Ante at 8, citing Reed, 77 F.3d at 1053 (emphasis al‐
tered). There is evidence that Willingham acted to influence 
the prosecution by lying in the report after Crutcher’s arrest.  
    Second, as a practical matter, the majority never confronts 
the implausibility of its assumption. According to the major‐
ity, the prosecutor never told the grand jury about Crutcher’s 
alleged admission in the arrest report. That is, the prosecutor 
seeking  the indictment for knowing possession of  a firearm 
that was found in someone else’s locked bedroom never pre‐
sented the grand jury with information that Crutcher had con‐
fessed he knew the gun was in the home. On this record, Of‐
ficer Willingham’s arrest report was the prosecutor’s only ev‐
idence  that  Crutcher  knew  about  the  gun  in  Colbert’s  bed‐
room closet. I find it difficult to believe that a competent pros‐
ecutor would fail to present this evidence to a grand jury. At 
the  very  least,  we  should  not  make  such  an  improbable  as‐
sumption in favor of the defense in reviewing summary judg‐
ment for the defense.  
       
       
No. 16‐1362                                                          31

    B. Absence of Probable Cause 
   Since the majority disposes of Crutcher’s claim based on 
the grand jury indictment, it does not reach the defendants’ 
argument  that  there  was  probable  cause  to  prosecute 
Crutcher for knowing possession of the shotgun. This argu‐
ment  also  should  fail.  Crutcher’s  evidence  would  let  a  jury 
find that he was prosecuted without probable cause. 
    The charges against Crutcher required proof that he knew 
a firearm was in the home. He claims he did not know about 
the  gun  in  the  closet  of  Colbert’s  locked  bedroom.  Officer 
Willingham  claims  that  Crutcher  confessed  to  knowing. 
Crutcher testified he did not confess as much. This conflicting 
evidence presents a genuine issue of material fact. 
    Defendants also argue that, even without Officer Willing‐
ham’s  alleged  lie,  there  was  probable  cause  that  Crutcher 
knew about the gun. They argue that a tipster told Willing‐
ham that he saw Crutcher holding the two guns in the home. 
This tip was then corroborated, defendants claim, when the 
officers found one specific gun (the shotgun) and the holster 
for the other gun that the tipster had mentioned.  
    The majority seems to take the tip as undisputed fact, but 
the  tip  should  not  defeat  summary  judgment  for  three  rea‐
sons.  First,  as  the  district  court  noted,  there  are  significant 
problems  with  Willingham’s  testimony  on  the  tipster.  “Of‐
ficer Willingham failed to provide any details about the pur‐
ported reliability of the informant, despite fervent question‐
ing by Plaintiff’s counsel.” The district court thus decided to 
treat the cooperating individual as an anonymous tipster, and 
to give the statements less weight. 
32                                                     No. 16‐1362 

    Second, there is a credibility issue as to which came first, 
the search or the supposed tip. We have no record of the tip 
before the search. Even Willingham’s arrest report did not men‐
tion  it.  The  first  mention  apparently  came  in  Willingham’s 
deposition. Thus, based on the record before us, Willingham 
never claimed there was a tip about seeing Crutcher with the 
guns until after he was sued.  
    Third, as if those problems were not enough, Crutcher’s 
testimony  conflicts  with  Willingham’s  account  of  the  tip 
about guns. According to Crutcher, when the officers first ar‐
rived  they  were  searching  not  for  guns  but  for  drugs. 
Crutcher  testified  that  when  Willingham  entered  the  home, 
he  used  slang  for  drugs  to  ask  first:  “Where’s  the  diesel?” 
Willingham  said  he  had received a  tip “that  y’all had  some 
drugs,” and he accused Crutcher of flushing them down the 
toilet. As the officers went through the house, they further in‐
dicated  that  they  were  looking  for  drugs,  for  instance  by 
searching  through  the  sugar  in  the  kitchen.  According  to 
Crutcher, the officers did not mention guns until the end of 
the search.  
    Viewing the evidence through a summary judgment lens 
favorable  to  plaintiffs,  then,  the  police  and  prosecution  had 
no evidence that Crutcher knew about the shotgun and hol‐
ster  found  upstairs  in  Colbert’s  locked  bedroom.  Crutcher 
should be able to present his claim for malicious prosecution 
to a jury.